Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2018

                                      No. 04-18-00240-CV

                  IN THE INTEREST OF R.L.L. III, ET AL., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02373
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s (Mother’s)
parental rights to her children. On March 23, 2018, the trial court signed an order of termination.
On April 11, 2018, Mother timely filed a notice of appeal, challenging the trial court’s order of
termination. See TEX. R. APP. P. 26.1(b) (stating notice of appeal must be filed within 20 days
after order of termination signed). Thereafter, the appellate record was filed and appellant’s brief
was due May 14, 2018. See id. R. 38.6 (requiring appellant to file brief within 20 days after
appellate record filed). Neither a brief nor a motion to extend time to file the brief was filed at
that time. On May 24, 2018, we ordered Mother to file her brief on or before June 13, 2018. In
response to our order, Mother filed a motion, requesting additional time to file her brief and
clarification of the appellate deadlines because a de novo hearing was conducted on May 3,
2018. Mother further indicates the referring court entered an order on or about June 4, 2018.

       Based on the foregoing, we ORDER all appellate deadlines suspended until further order
of the court. We further ORDER the district clerk to file a supplemental clerk’s record
containing the referring court’s order relating to the de novo proceeding and any other pleadings
associated with the de novo proceeding in this court on or before June 25, 2018. We further
ORDER the court reporter to file a reporter’s record from the de novo hearing in this court on or
before June 25, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter responsible for the de novo hearing.




                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court